374 U.S. 101
83 S. Ct. 1686
10 L. Ed. 2d 1026
Michele MARCHESEv.UNITED STATES et al.
No. 362.
Supreme Court of the United States
June 10, 1963

Russell E. Parsons and Sol C. Berenholtz, for petitioner.
Solicitor General Cox, Assistant Attorney General Miller and Philip R. Monahan, for the United States and others.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The petition for writ of certiorari is granted, the judgment is vacated and the case is remanded to the United States District Court for the Southern District of California for reconsideration in light of Sanders v. United States, 373 U.S. 1, 83 S. Ct. 1068.


2
Mr. Justice CLARK and Mr. Justice HARLAN would deny certiorari on the basis of their dissent in Sanders v. United States, 373 U.S. 23, 83 S. Ct. 1081.